Case 20-10343-LSS Doc 2066 Filed 02/05/21 Page1of4

IN THE UNITED STATES BANKRUPTCY CouRTE tL. E D
FOR THE DISTRICT OF DELAWARE £43
an2i FEB -S AMIN:

 

In re: .
CLERK +
OUR:
BANKRUPTCY C
BOY SCOUTS OF AMERICA AND Chapter 11 USP RIcT OF DELAWARE

DELAWARE BSA, LLC,
Case No. 20-10343 (LSS)

Jointly Administered

Hearing Date: Feb. 17, 2021 at 10:00am (ET)
Obj. Deadline: Feb. 5, 2021 at 4:00pm (ET)

 

CLAIMANT NO. 40573’S OBJECTION TO HARTFORD AND CENTURY’S MOTION
FOR ENTRY OF AN ORDER (I) AUTHORIZING CERTAIN RULE 2004 DISCOVERY
AND (IT) GRANTING LEAVE FROM LOCAL RULE 3007-1(F) TO PERMIT THE
FILING OF SUBSTANTIVE OMNIBUS OBJECTIONS

Claimant 40573, by and through its counsel of record, hereby states for the record his
objection to Hartford Accident and Indemnity Company, First State Insurance Company and Twin
City Fire Insurance Company (hereinafter “Hartford”) and Century Indemnity Company, as

successor to CC] Insurance Company of North America (“Century”) Motion for Entry of an Order

Authorizing Certain Rule 2004 Discovery and Granting Leave from Local Rule 3007-1(f) to

Permit the Filing of Substantive Omnibus Objections.

1. Hartford and Century have filed the current motion requesting Rule 2004 Discovery on
several bases, none of which involve Claimant No. 40573.

2. Hartford and Century first communicate that something untoward must be afoot due to the
number of claims filed in the instant action, with no proof that the one claimant on its list
represented by the below law firm was obtained with some nefarious intent or through a means to
generate meritless claims. On the contrary, Claimant 40573 has a legitimate sexual abuse claim,

for which he timely submitted the requisite claim form in this action. Therefore, he objects to the

supposition that his claim is untimely or illegitimate as the movants suggest.

 

 
Case 20-10343-LSS Doc 2066 Filed 02/05/21 Page 2of4

3. Second, the proposed discovery instruments are redundant of the claim form. Any
information which Hartford and Century seek to “discover” can be found on the claim form. To
repeatedly request the same sensitive information over and over form the claimant is harassing and
Claimant 40573 objects to such harassment. The only reason any of the proposed discovery is
relevant is because it is redundant as to the information already requested and provided by
Claimant 40573. Claimant 40573 cannot speak for others listed on Exhibit C to the motion, but he
did adequately explain the basis for his claim within the submitted claim documents.

4. Third, neither declaration attached to the motion reference or concern Claimant 40573, as
counsel for Claimant 40573 has not received any notification of duplicate claim status nor has
Claimant 40573 been the subject of any conviction or allegation of crimes of moral turpitude which
would question his credibility. Therefore, Claimant 40573 objects to further discovery on these
bases.

5. Further, on January 18, 2021, counsel for Claimant 40573 met and conferred and

communicated an objection to the discovery proposed by this motion.

WHEREFORE, Claimant 40573 respectfully requests that his objection to the forgoing
motion and request for discovery be noted, for Hartford and Century’s motion to be denied by

the Court and for all other relief that he may show himself entitled.
Case 20-10343-LSS Doc 2066 Filed 02/05/21 Page 3of4

Respectfully submitted,

THE WEBSTER LAW FIRM

    
   

 

"C, WEBSTER

X Par No. 24033318

6200 Savoy Drive, Suite 150
ouston, Texas 77036
713.581.3900 (telephone)
713.581.3907 (facsimile)
bsc@thewebsterlawfirm.com

 

Counsel for Claimant 40573

CERTIFICATE OF SERVICE

I certify that a copy of the forgoing objection has been submitted to Counsel of record for
Movants on February 4, 2021 by priority mail.

 

Jagyon £-. Webster

 

 
Case 20-10343-LSS

6200 Savoy, SUITE 150
Houston, TEXAS 77036
713-581-3900
713-581-3907 Fax
877-403-4501 TOLL FREE

JASON C, WEBSTER f° Q£Lu

jwebsterathewebsterlawfirm.com

HEIDI O. VICKNAIR t
hvicknairethewebsterlawtirm.com

OMAR R. CHAWDHARY t+
ochawdharyathewebsterlawfirm.com

Doc 2066 Filed 02/05/21 Page 4of4

ad YT
eae

ov Y.. -5 AMM 43

US BANKRU

STRICT 9

February 4, 2021

Via Fed Ex Overnight 7728 2552 9062

United States Bankruptcy Court
District of Delaware

824 Market St. N

Attn: 3 Floor

Wilmington DE. 19801

Re: Filing Objection in Case 20-10343 (LSS)

+ LICENSED IN TEXAS

° LICENSED IN MISSISSIPPI
® LICENSED IN NEW YORK

QQ) LICENSED IN PENNSYLVANIA
& LICENSED IN OKLAHOMA

ue LICENSED IN ILLINOIS

ED

OF COUNSEL:

SSELL SERAFIN ¢
srafinathewebsterlawfirm.com

eTeY COURT
F DELAWA

 

ROBERT BARRINGER t+
bbarringerathewebsterlawfirm.com

 

MICHAEL M. GALLAGHER ¢ 2
mygallagheruthewebsterlawfirm,com

 

Enclosed you will find Claimant No. 40573’s Objection to Harford and Century’s Motion

for Entry of an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from

Local Rule 3007-1(F) To Permit the Filing of Substance Omnibus Objections to file in the Boy

Scouts of America and Delaware BSA, LLC case.

We ask that you provide confirmation of filing to lguerrero@thewebsterlawfirm.com You

can contact me at 713-581-3900 if you have any questions.

Enclosures.

Thar you,

 
   

‘Lorie J Guerrero

 
